Order filed, September 25, 2018.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00712-CV
                                 ____________

            LEOLA JONES AND STEPHANIE ALLEN, Appellant

                                            V.

                       HELEN JUNGENBERG, Appellee


                    On Appeal from the 344th District Court
                          Chambers County, Texas
                       Trial Court Cause No. CV27264


                                     ORDER

      The reporter’s record in this case was due September 14, 2018. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Teri Daigel, the court reporter, to file the record in this appeal
within 15 days of the date of this order.

                                  PER CURIAM